UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


In Re: VALU FOOD, INCORPORATED           
and SO-LO FOODS, INCORPORATED,
                          Debtors.


THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS, on behalf of
jointly administered bankruptcy                   No. 01-1866
estates of Valu Food, Incorporated,
So-Lo Foods, Incorporated,
                  Plaintiff-Appellant,
                  v.
HECHINGER PROPERTY COMPANY,
               Defendant-Appellee.
                                         
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
         (CA-01-921-S, BK-98-66267-JS, BK-98-66268-JS)
                   Submitted: December 27, 2001
                       Decided: January 18, 2002
   Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                              COUNSEL
Paul M. Nussbaum, Brent C. Strickland, WHITEFORD, TAYLOR &
PRESTON, L.L.P., Baltimore, Maryland, for Appellant. David Dane-
2                          IN RE VALU FOOD
man, Kristen Case Lawrence, BISHOP, DANEMAN & REIFF,
L.L.C., Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   The Official Committee of Unsecured Creditors of Valu Food, Inc.,
and So-Lo Foods, Inc., appeals from the district court’s order affirm-
ing the bankruptcy court’s order granting summary judgment in favor
of Hechinger Property Company on its motion for payment of rent as
a priority, administrative expense of the estate. This court reviews the
judgment of a district court sitting in review of a bankruptcy court de
novo, applying the same standards of review that were applied in the
district court. Three Sisters Partners, L.L.C. v. Harden (In re
Shangra-La, Inc.), 167 F.3d 843, 847 (4th Cir. 1999). Specifically, the
bankruptcy court’s factual findings are reviewed for clear error, and
legal determinations are reviewed de novo. Loudoun Leasing Dev.
Co. v. Ford Motor Credit Co. (In re K & L Lakeland, Inc.), 128 F.3d
203, 206 (4th Cir. 1997). The facts in this case are undisputed;
accordingly, review is de novo.

   We find that the record supports the bankruptcy court’s conclusion
that Hechinger’s rent claim represented an actual and necessary cost
of preserving the estate pursuant to 11 U.S.C. § 503(b)(1)(A) (1994).
Devan v. Simon DeBartolo Group, L.P. (In re Merry-Go-Round
Enters., Inc.), 180 F.3d 149 (4th Cir. 1999). Accordingly, we affirm.

                                                           AFFIRMED